Citation Nr: 1824092	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-39 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for Parkinson's disease, on the basis of substitution.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

R. Kettler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to January 1966.  He died in October 2016.  The Appellant is his surviving spouse and has been recognized as the substitute claimant for the purpose of processing this appeal to completion.  38 U.S.C. § 5212A (2012).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Veteran was afforded a Board videoconference hearing before the undersigned Veterans Law Judge in May 2015.  A hearing transcript has been associated with the claims file.

In November 2016, the Board remanded the matter for additional development.  The record reflects substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C. § 7107(a)(2) (2012).





FINDING OF FACT

The Veteran's Parkinson's disease was not caused or aggravated by exposure to any chemicals or hazardous substances stationed at Fort McClellan, Alabama, and are not otherwise related to any disease, injury, or event in service.


CONCLUSION OF LAW

Service connection for Parkinson's disease is not warranted.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection on a direct basis requires evidence demonstrating: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the claimed in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Certain chronic diseases, including Parkinson's disease as an organic disease of the nervous system, will be presumed to have been incurred in service if manifested to a compensable degree of at least 10 percent within 1 year after service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

If a chronic disease, as identified in 38 C.F.R. § 3.309(a), is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C. § 1113(b) (2012); 38 C.F.R. § 3.303(d).

The Veteran claimed that he had Parkinson's disease, first diagnosed in 2000, as a result of service, including as a result of toxic substance exposure.  In his initial June 2013 claim, he asserted that the disease was a result of exposure to airborne polychlorinated biphenyls (PCBs) and/or other toxic chemicals at Fort McClellan, Alabama, in 1965 to 1966.  He provided copies of internet source information addressing a relationship between Parkinson's disease and PCB exposure.  The provided information also included a previous Board decision from 2011.  

In statements and testimony, the Veteran asserted that as a chemical specialist, he regularly worked with barrels and tanks containing unknown chemicals for the U.S. Army Chemical Corp School.  

In addition, he asserted he was exposed to airborne PCBs from a chemical plant owned by the Monsanto Company in the adjacent city of Anniston, Alabama.

The Veteran's VA treatment records confirm that he was diagnosed with Parkinson's disease in 2000.

A review of the Veteran's service personnel records corroborates that he served as a decontamination specialist attached to the 21st Chemical Company while he was stationed at Fort McClellan, Alabama, from June 1964 to January 1966.  His principal duty was initially "sprayman loader" in June 1964, but switched to "decontamination equipment operator" in December 1964.  Service treatment records are negative for any complaints, treatment, or diagnosis associated with Parkinson's disease.  

In January 2017, the Appellant was provided an annotated copy of a VA internet-source report regarding the Anniston PCB Site by the U.S. Department of Health and Human Services' Agency for Toxic Substances and Disease Registry (ATSDR).  The report noted that some members of the U.S. Army Chemical Corp School, Army Combat Development Command Chemical/Biological/Radiological Agency, Army Military Police School, and Women's Army Corps, among others, may have been exposed to one or more of several hazardous materials, likely at low levels, during their service at Fort McClellan.  Potential exposures could have included, but are not limited to: radioactive compounds (cesium-137 and cobalt-60) used in decontamination training activities in isolated locations on base, chemical warfare agents (mustard gas and nerve agents) used in decontamination testing activities in isolated locations on base, and airborne polychlorinated biphenyls (PCBs) from the Monsanto plant in the neighboring town.  Although exposures to high levels of these compounds, it was noted, had been shown to cause a variety of adverse health effects in humans and laboratory animals, there was no evidence of exposures of this magnitude having occurred at Fort McClellan.  It was specifically noted that there were currently no adverse health conditions associated with service at Fort McClellan.  See http://www.publichealth.va.gov/exposures/fort-mcclellan/.  

In January 2018, VA issued a formal finding in this case of a lack of information required to corroborate alleged herbicide exposure per M21-1MR, as well as his alleged exposure to environmental toxins, PCBs and radiation, all while stationed at Fort McClellan.  The information obtained by the RO shows that the Veteran's alleged herbicide exposure and exposure to other environmental toxins during active duty at Fort McClellan has not been corroborated.  See Response from the Joint Service Records Research Center (JSRRC) received July 2017; Response from the Department of Defense (DOD) received May 2017; Response from the Armed Forces Pest Management Board received January 2018.

VA treatment records note the Veteran was diagnosed with Parkinson's disease in 2000 and treated with Sinemet, Entacapone, and Pramipexole.  No etiology opinion was provided.

In February 2018, a VA examiner provided a medical opinion.  The examiner noted that exposure to industrial pollution, herbicides, fungicides, and insecticides may increase the risk of developing Parkinson's disease.  However, the examiner noted that there is no evidence the Veteran was exposed to any toxins and, therefore, it would be mere speculation to say the Veteran's Parkinson's disease was due to toxic exposure.  

Although the provided opinion did not specifically address the PCB exposure, the physician is shown to have conducted a thorough evidence and medical literature review and to have based the opinion on a credible determination that there was no evidence that the Veteran had toxic exposure to pesticides, herbicides, PCBs or other environmental toxins at a level in service that increased his risk of Parkinson's disease.  

Furthermore, none of the evidence submitted in support of the Veteran's claim has ever established that the Veteran, his unit, or Fort McClellan, were specifically exposed to toxic chemicals such as PCB.  While there are studies of record supporting toxic dumping at Monsanto facility in Anniston, Alabama, there is no evidence to corroborate exposure of the Veteran to toxins during service.

The Board acknowledges that the Veteran was competent to report observable symptoms, but there is no indication that he was competent to etiologically link any such symptoms to a current diagnosis.  Further, the neither the Appellant nor the Veteran have shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran or Appellant received any special training or acquired any medical expertise in evaluating such disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Accordingly, the lay evidence does not constitute competent medical evidence and lacks probative value.  

With regard to articles and information submitted by or on behalf of the Veteran, the Board notes that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998) and Wallin v. West, 11 Vet. App. 509 (1998).  The Board concludes that the articles and information provided in support of the claim are insufficient to establish the required medical nexus opinion.  Although the Veteran also provided copies of a prior Board decision noting service department determinations as to chemical exposure at Fort McClellan, the information is not relevant to the Veteran and is insufficient to establish that he had significant actual toxic substance exposure during service.

The examiner's opinion also carries more weight than the articles and studies submitted by the Veteran, as it reflects a more definitive finding based on the specific facts of the case.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); Sacks v. West, 11 Vet. App. 314, 317 (1998).  

In summary, the preponderance of the evidence weighs against a relationship between the Veteran's Parkinson's disease and his possible exposure to toxic chemicals such as PCB's during active service.  In this case is simply can not be said that it is at least as likely as not (a 50% or greater chance) that the Veteran's disability was caused by service.  Both the facts and the negative medical opinion provide evidence against this claim that the Board simply can not ignore.   

There is no other evidence of a disease, injury, or event in service that may be related to the later development of Parkinson's disease.  Thus, service connection is not warranted under 38 C.F.R. § 3.303(a), as the preponderance of the evidence weighs against a medical nexus to service.  See Shedden, 381 F.3d at 1166-67.

The preponderance of the evidence weighs against any other basis for service connection.  Here, the evidence shows that the Veteran's Parkinson's disease did not manifest in service or within one year of separation.  

Rather, the Veteran's statements and his VA treatment records show that it first manifested over three decades after separation.  Such a time span cannot be unnoticed.     

Thus, service connection is not warranted based on chronicity in service or a continuity of symptoms after service, and is also not warranted on a presumptive basis for a chronic disease that manifests to a compensable degree within one year of separation.  See 38 C.F.R. §§ 3.303(b), 3.307(a), 3.309(a).

In light of the above, the Board finds that the criteria for service connection for the Parkinson's disease have not been met, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C. § 5107 ; 38 C.F.R. § 3.102 ; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The Board has consider if another medical opinion is warranted, however, the Board finds the medical opinion of record to be pervasive on the question that any connection between service and the problem at issue would be based on pure speculation.  Further development will simply not provide additional evidence in this case that would support this claim, based on the facts of this case.  
ORDER

Service connection for Parkinson's disease is denied.


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


